DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments 
Claims 1-5 and 8-11 are all the claims pending.  Claims 1, 3 and 11 are amended. 
Applicant's amendments and arguments with respect to the rejection of present claims under 35 U.S.C. 103 as being unpatentable over Barre (US 10,578,890) in view of Healy et al. (US 6,066,374; “Healy”) have been fully considered, but are moot in view of new grounds of rejection based on Barre and Healy and further in view of newly discovered reference as discussed in details in the body of the rejection.  
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Objections
Claims are objected to because of the following informalities: The claim amendment submitted on 4/4/2022 includes the canceled claim 7. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3-5 and 8-10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, as amended, recites the limitation "said dye” in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, claim 3 recites “an ultraviolet blocker”, and it is not clear if this is additional ultraviolet blocker or it is the same ultraviolet blocker as previously recited in claim 1. Claims 4-5 and 8-10 are rejected due to their dependency of claim 3. For purpose of examination, the examiner considers any dye and ultraviolet blocker taught by prior art as meeting the claimed limitations. 
Appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barre et al. (US 9,723,903; “Barre”) in view of Healy et al. (US 6,066,374; “Healy”) and CN104220531 to Choi et al. (“Choi”, see English machine translation attached). 
Regarding claims 1-3, Barre teaches a package (Fig. 2, Fig. 3, col. 3, lines 47-52, col. 6, lines 1-15) containing a bulb (col. 6, lines 1-15) with a cover adhesively attached thereto (col. 6, lines 1-7, the cover is seal to the bulb at the rim), and a contact lens contained in solution between said cover and said bulb (col. 6, lines 1-7, Fig. 2).

    PNG
    media_image1.png
    283
    532
    media_image1.png
    Greyscale

Barre does not specifically teach the bulb of its package is comprised of a formulation having the specific characteristics as instantly claimed, i.e., having an ability to block ultraviolet and high energy visible wavelengths, said bulb having a transmissibility of less than 20% at wavelengths between 250 nm and about 470 nm, and a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm. 
Healy teaches a package material having an ability to block ultraviolet and high energy visible wavelengths, and Healy teaches its package comprised of polypropylene (col. 3, lines 15-20, the suitable material includes polypropylene), and a mixture of a dye (col. 3, lines 24-45, i.e., suitable coloring agents blend), and an ultraviolet blocker (col. 3, line 45-50) blended with said polypropylene, meeting the claimed limitations of claims 2-3. Healy teaches its package material having a transmissibility of no more than 10% of light having a wavelength of 290 nm to 450 nm (col. 2, lines 63-67), which ranges overlap with the instantly claimed ranges of transmissibility and wavelength, respectively, i.e., less than 20% at wavelengths between 250 nm and 470 nm.  
It would have been obvious to a person of ordinary skill in the art to modify Barre, to selected suitable materials with desired transmittance in selected range of UV light wavelengths in order to achieve the desired properties of the package produced depending on the intended applications, such as the material taught by Healy that is comprised of polypropylene, a mixture of a dye and an ultraviolet blocker blended with said polypropylene (col. 3, lines 15-50 of Healy) for a package having a transmissibility of no more than 10% of light having a wavelength of 290 nm to 450 nm as taught by Healy (col. 2, lines 63-67 of Healy), to provide a package with desired transmittance in selected range of light wavelengths to meet the design needs.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Modified Barre as discussed above does not specifically teach a package of material having a transmissibility equal to or greater than 10% at the light wavelengths greater than 480 nm. 
However, it is noted that Healy teaches its package complies with the requirements of the USP while permitting visual inspection of the content in the package (col. 3, lines 58-60). Healy teaches the amount of color agent and the UV absorber, and the thickness of the package structure are correlated and affect the package’s transmissibility (col. 3, lines 25-55). 
It would have been obvious to a person of ordinary skill in the art to further modify the modified Barre, to adjust the amount of color agent and the UV absorber, and the thickness of the package structure through routine experimentation in order to achieve the desired transmissibility of the package produced, which would have arrived at a workable transmissibility at the light wavelengths greater than 480 nm that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
As discussed above, modified Barre teaches a package include a bulb of the material/formulation as taught by Healy. Healy teaches the inclusion of suitable ultraviolet blocker/absorber, including suitable benzotriazole compound, such as 2-(2-hydroxy-5-methylphenyl) benzotriazole (col. 3, lines 45-55, col.5, lines 60-65).  Healy does not specifically teach using the specific ultraviolet blocker/absorber of Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl. 
Choi teaches an optical film having good UV light blocking effect (para [0002] [0021]). Choi teaches Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl is among the known UV absorber/blocker that provides desired UV blocking effects (para [0053]). 
It would have been obvious to one of ordinary skill in the art to further modify the modified Barre, to select and include suitable ultraviolet blocker/absorber as desired, such as Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl as taught by Choi (para [0053]), which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 5, modified Barre teaches a package include a bulb of the material/formulation as taught by Healy as discussed above.  Healy teaches the inclusion of varies suitable dye as desired (col. 3, lines 24-30, col. 4, lines 25-58) to impart desired color to the package wall structure while permitting transmission through the wall structure of adequate visible light to allow external visual inspection of the content within the package, and permitting transmission through the wall structure of no more than 10% of light having a wavelength of between about 400 nm to 450 nm (col. 4, lines 25-30). It would have been obvious to one of ordinary skill in the art to further modify the modified Barre, to include suitable dye as desired, such as 1,4-Cyclohexanedicarboxylic acid, polymer with 1,4-cyclohexanedirnethanol,2-(3-hydroxypropyl)-6-[(3-hydroxylpropyl) aniino]-1Hbenz[de]isoquinoline-1,3-(2H)-dione and 1,3-pentanediamine, 2-hydroxy-3-phenoxypropyl ester, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barre in view of Healy and Choi as applied to claim 3 above, further in view of EP 2537868 to Knall et al. (“Knall”). 
The limitations of claim 3 are taught by Barre and Healy and Choi as discussed above. 
Regarding claims 4 and 8-10, modified Barre teaches a package include a bulb of the material/formulation as taught by Healy as discussed above. Healy does not specifically teach the inclusion of nucleator in its polypropylene resin for its package. 
Knall teaches it is known in the field of polypropylene to include suitable nucleating agents to modify the optical properties (para [0002]). Knall teaches various types of nucleating agents suitable for polypropylene resin that provide good optical properties (para [0012]-[0021]). The nucleating agents taught by Knall encompass those recited in the claims 4 and 8-10. 
It would have been obvious to one of ordinary skill in the art to modify the modified package of Barre, to include suitable nucleating agents as taught by Knall to the polypropylene resin, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barre in view of Healy and Choi and EP 2537868 to Knall et al. (“Knall”). 
Regarding independent claim 11, Barre teaches a package (Fig. 2, Fig. 3, col. 3, lines 47-52, col. 6, lines 1-15) containing a bulb (col. 6, lines 1-15) with a lid adhesively sealed thereon (col. 6, lines 1-7, the cover is seal to the bulb at the rim), and a contact lens contained in solution between said cover and said bulb (col. 6, lines 1-7, Fig. 2).
Barre does not specifically teach the bulb of its package is comprised of the specific material as instantly claimed.
Healy teaches a package comprised of polypropylene (col. 3, lines 15-20, the suitable material includes polypropylene), and a dye (col. 3, lines 24-45, i.e., suitable coloring agents blend), and an ultraviolet blocker (col. 3, line 45-50) blended with said polypropylene. Healy teaches the inclusion of varies suitable dye as desired(col. 3, lines 24-30, col. 4, lines 25-58), such as 1,4-Cyclohexanedicarboxylic acid, polymer with 1,4-cyclohexanedirnethanol,2-(3-hydroxypropyl)-6-[(3-hydroxylpropyl) aniino]-1Hbenz[de]isoquinoline-1,3-(2H)-dione and 1,3-pentanediamine, 2-hydroxy-3-phenoxypropyl ester, to impart desired color to the package wall structure while permitting transmission through the wall structure of adequate visible light to allow external visual inspection of the content within the package, and permitting transmission through the wall structure of no more than 10% of light having a wavelength of between about 400 nm to 450 nm (col. 4, lines 25-30). Healy further teaches the inclusion of suitable ultraviolet blocker/absorber, including 2-(2-hydroxy-5-methylphenyl) benzotriazole (col. 3, lines 45-55, col. 5, lines 60-65).  
It would have been obvious to a person of ordinary skill in the art to modify Barre, to selected suitable materials with desired transmittance in selected range of UV light wavelengths in order to achieve the desired properties of the package produced depending on the intended applications, such as the material taught by Healy that is comprised of polypropylene, a mixture of varies suitable dye as desired (col. 3, lines 24-30, col. 4, lines 25-58, such as 1,4-Cyclohexanedicarboxylic acid, polymer with 1,4-cyclohexanedirnethanol,2-(3-hydroxypropyl)-6-[(3-hydroxylpropyl) aniino]-1Hbenz[de]isoquinoline-1,3-(2H)-dione and 1,3-pentanediamine, 2-hydroxy-3-phenoxypropyl ester) and an ultraviolet blocker (col. 3, lines 15-50 of Healy, such as 2-(2-hydroxy-5-methylphenyl) benzotriazole, blended with the polypropylene), to provide a package with desired transmittance in selected range of light wavelengths to meet the design needs.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Healy teaches the inclusion of suitable ultraviolet blocker/absorber, including suitable benzotriazole compound, such as 2-(2-hydroxy-5-methylphenyl) benzotriazole (col. 3, lines 45-55, col.5, lines 60-65).  However, Healy does not specifically teach using the specific ultraviolet blocker/absorber of Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl. 
Choi teaches an optical film have good UV light blocking effect (benzotriazole compounds suitable for using as ultraviolet blocker/absorber in compositions that is pharmaceutically acceptable (para [0002] [0021]). Choi teaches Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl is among the known UV absorber/blocker (para [0053]). 
It would have been obvious to one of ordinary skill in the art to further modify the modified Barre, to include suitable ultraviolet blocker/absorber as desired, such as Phenol, 2-(5-chloro-2H-benzotriazol-2-yl)-6-(1,1-dimethylethyl)-4-methyl as taught by Choi (para [0053]), which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Modified Barre as discussed above does not specifically teach the inclusion of N-[3,5-Bis-(2,2-dimethyl-propionylamino)- phenyl]-2,2-dimethyl-propionamide (i.e., nucleator) in its polypropylene resin for its package. 
Knall teaches it is known in the field of polypropylene to include suitable nucleating agents to modify the optical properties (para [0002]). Knall teaches various types of nucleating agents suitable for polypropylene resin that provide good optical properties (para [0012]-[0021]). 
It would have been obvious to one of ordinary skill in the art to further modify the modified package of Barre, to include suitable nucleating agents as taught by Knall to the polypropylene resin, such as, N-[3,5-Bis-(2,2-dimethyl-propionylamino)- phenyl]-2,2-dimethyl-propionamide, which would have predictably arrived at a satisfactory package that is the same as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782